J-S61010-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 BRYAN DARNELL HENDERSON,                :
                                         :
                   Appellant             :   No. 1926 EDA 2019

        Appeal from the Judgment of Sentence Entered July 24, 2018
   In the Court of Common Pleas of Delaware County Criminal Division at
                      No(s): CP-23-CR-0006060-2017

BEFORE:    BOWES, J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY BOWES, J.:                           FILED MARCH 13, 2020

     Bryan Darnell Henderson appeals from the aggregate judgment of

sentence of eighteen to forty-eight months of imprisonment imposed on his

convictions for possession with intent to deliver (“PWID”) and criminal

conspiracy.   Appellant’s counsel, Douglas L. Smith, Esquire, has filed an

application to withdraw and a brief pursuant to Anders v. California, 386
U.S. 738 (1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009). We grant counsel’s application to withdraw and affirm.

     Our review of the certified record reveals the following. Appellant was

charged with the above crimes and others as a result of the City of Chester

Police Department’s surveillance and search of the first floor apartment at

1139 Madison Street, Chester, Delaware County, Pennsylvania.            The

investigation revealed that Appellant resided in the one-bedroom apartment,



* Former Justice specially assigned to the Superior Court.
J-S61010-19


but that Clinton Cooper also had regular and frequent unfettered access to it.

When Appellant and/or Mr. Cooper was present at the apartment, various

other people would knock at the door, be admitted, and leave within a few

minutes. The search conducted pursuant to a warrant resulted in the seizure

of, inter alia, cocaine, a digital scale with cocaine residue, a cookpot with

cocaine residue, a folded playing card with cocaine residue, baggies for

packaging cocaine for sale, and cash.

      At a jury trial, the Commonwealth offered the testimony of three officers

who participated in the investigation, as well as an expert who opined that the

cocaine was possessed with intent to sell it, rather than for personal use, and

that Appellant and Mr. Cooper were working together in the drug-dealing

operation. Appellant testified and denied any involvement in wrongdoing, and

offered his fiancé and mother to corroborate his version of events.

      On May 17, 2018, the jury convicted Appellant of PWID and conspiracy.

Appellant indicated his desire to appeal, but was informed that he would have

to wait until his sentence was imposed. Appellant was sentenced as indicated

above on July 24, 2018, but no post-sentence motion or appeal was filed.

Appellant filed a timely PCRA petition, which the PCRA court granted with an

order appointing Attorney Smith to represent Appellant.       Attorney Smith

promptly filed a notice of appeal.

      On July 9, 2019, the trial court ordered Appellant to file a statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925, and to present


                                     -2-
J-S61010-19


within five days an order requesting transcripts for all hearings held in the

case. Attorney Smith filed a statement of intent to file an Anders brief, which

he did file in this Court along with an application to withdraw as counsel. Upon

review of the brief and the certified record, we determined that we were

required to deny the application and remand the matter because no transcript

of Appellant’s sentencing hearing was included.          Counsel filed a new

application to withdraw and Anders brief after securing the missing transcript,

and the matter is now ripe for our consideration.

      The following principles guide our review of this matter.

             Direct appeal counsel seeking to withdraw under Anders
      must file a petition averring that, after a conscientious
      examination of the record, counsel finds the appeal to be wholly
      frivolous. Counsel must also file an Anders brief setting forth
      issues that might arguably support the appeal along with any
      other issues necessary for the effective appellate presentation
      thereof . . . .

             Anders counsel must also provide a copy of the Anders
      petition and brief to the appellant, advising the appellant of the
      right to retain new counsel, proceed pro se or raise any additional
      points worthy of this Court’s attention.

             If counsel does not fulfill the aforesaid technical
      requirements of Anders, this Court will deny the petition to
      withdraw and remand the case with appropriate instructions (e.g.,
      directing counsel either to comply with Anders or file an
      advocate’s brief on Appellant’s behalf). By contrast, if counsel’s
      petition and brief satisfy Anders, we will then undertake our own
      review of the appeal to determine if it is wholly frivolous.

Commonwealth v. Wrecks, 931 A.2d 717, 720-21 (Pa.Super. 2007)

(citations omitted).




                                     -3-
J-S61010-19


        Our Supreme Court has clarified portions of the Anders procedure as

follows:

        in the Anders brief that accompanies court-appointed counsel’s
        petition to withdraw, counsel must: (1) provide a summary of the
        procedural history and facts, with citations to the record; (2) refer
        to anything in the record that counsel believes arguably supports
        the appeal; (3) set forth counsel’s conclusion that the appeal is
        frivolous; and (4) state counsel’s reasons for concluding that the
        appeal is frivolous. Counsel should articulate the relevant facts of
        record, controlling case law, and/or statutes on point that have
        led to the conclusion that the appeal is frivolous.

Santiago, supra at 361.

        Based upon our examination of counsel’s petition to withdraw and

Anders brief, we conclude that counsel has substantially complied with the

technical requirements set forth above. As required by Santiago, counsel set

forth the case history, referred to two issues that arguably support the appeal,

stated his conclusion that the appeal is frivolous, and cited case law which

supports that conclusion. See Anders brief at 4-19. Counsel also indicated

that he served the Anders brief on Appellant and advised him of his right to

retain substitute counsel or file a pro se brief in this Court raising issues he

deems worthy.1 See Application to Withdraw Appearance, 12/23/19, at ¶¶ 5-

6. Therefore, we now proceed “‘to make a full examination of the proceedings

and make an independent judgment to decide whether the appeal is in fact

wholly frivolous.’” Commonwealth v. Flowers, 113 A.3d 1246, 1249 (Pa.

Super. 2015) (quoting Santiago, supra at 354 n.5).

____________________________________________


1   Appellant has not submitted a pro se brief.

                                           -4-
J-S61010-19


      The issues arguably supporting an appeal cited by Attorney Smith are

whether the evidence was sufficient to sustain Appellant’s convictions and

whether his sentence is lawful. See Anders brief at 3. We begin with an

examination of the sufficiency of the evidence, mindful of the following

principles.

      Because a determination of evidentiary sufficiency presents a
      question of law, our standard of review is de novo and our scope
      of review is plenary. In reviewing the sufficiency of the evidence,
      we must determine whether the evidence admitted at trial and all
      reasonable inferences drawn therefrom, viewed in the light most
      favorable to the Commonwealth as verdict winner, were sufficient
      to prove every element of the offense beyond a reasonable doubt.
      [T]he facts and circumstances established by the Commonwealth
      need not preclude every possibility of innocence. It is within the
      province of the fact-finder to determine the weight to be accorded
      to each witness’s testimony and to believe all, part, or none of the
      evidence. The Commonwealth may sustain its burden of proving
      every element of the crime by means of wholly circumstantial
      evidence. Moreover, as an appellate court, we may not re-weigh
      the evidence and substitute our judgment for that of the fact-
      finder.

Commonwealth v. Williams, 176 A.3d 298, 305-06 (Pa.Super. 2017)

(citations and quotation marks omitted). Further, sufficiency of the evidence

is examined upon consideration of the totality of the circumstances.         See,

e.g., Commonwealth v. Drummond, 775 A.2d 849, 854 (Pa.Super. 2001).

      Appellant was convicted of PWID and conspiracy. A criminal conspiracy

is proven upon the establishment of an agreement, shared criminal intent,

and an overt act in furtherance of the agreement. See Commonwealth v.

Johnson, 180 A.3d 474, 479 (Pa.Super. 2018) (citing, inter alia, 18 Pa.C.S.

§ 903). As we have explained,

                                     -5-
J-S61010-19


     [a]n explicit or formal agreement to commit crimes can seldom, if
     ever, be proved and it need not be, for proof of a criminal
     partnership is almost invariably extracted from the circumstances
     that attend its activities. Thus, a conspiracy may be inferred
     where it is demonstrated that the relation, conduct, or
     circumstances of the parties, and the overt acts of the co-
     conspirators sufficiently prove the formation of a criminal
     confederation. The conduct of the parties and the circumstances
     surrounding their conduct may create a web of evidence linking
     the accused to the alleged conspiracy beyond a reasonable doubt.
     Even if the conspirator did not act as a principal in committing the
     underlying crime, he is still criminally liable for the actions of his
     co-conspirators taken in furtherance of the conspiracy.

Id. (cleaned up).

     This Court has explained the evidence necessary to sustain a PWID

conviction under 35 P.S. § 780-113(a)(30) as follows:

     The Commonwealth establishes the offense of [PWID] when it
     proves beyond a reasonable doubt that the defendant possessed
     a controlled substance with the intent to deliver it.

     To determine whether the Commonwealth presented sufficient
     evidence to sustain [a defendant’s] conviction for [PWID], all of
     the facts and circumstances surrounding the possession are
     relevant and the elements of the crime may be established by
     circumstantial evidence. Furthermore, possession with intent to
     deliver can be inferred from the quantity of the drugs possessed
     along with the other surrounding circumstances.

Commonwealth v. Little, 879 A.2d 293, 297 (Pa.Super. 2005) (internal

citations omitted). Possession may be proved “by showing actual possession,

constructive possession, or joint constructive possession.” Commonwealth

v. Hall, 199 A.3d 954, 960 (Pa.Super. 2018).

     Constructive possession is the ability to exercise a conscious
     dominion over the contraband. It usually comes into play when
     police find contraband somewhere other than on the defendant's
     person. Constructive possession requires proof that the defendant

                                     -6-
J-S61010-19


      had knowledge of the existence and location of the item. The
      Commonwealth may prove such knowledge circumstantially. That
      is, it may prove that the defendant had knowledge of the existence
      and location of the items at issue from examination of the totality
      of the circumstances surrounding the case, such as whether the
      contraband was located in an area usually accessible only to the
      defendant.

      For the Commonwealth to prove constructive possession where
      more than one person has access to the contraband, the
      Commonwealth must introduce evidence demonstrating either the
      defendant’s participation in the drug-related activity or evidence
      connecting the defendant to the specific room or areas where the
      drugs were kept.

Id. at 961 (cleaned up).

      We agree with counsel that pursuit of sufficiency challenges in this

appeal would be frivolous, as the record evidence was plainly sufficient to

allow the jury to conclude that Appellant conspired with Mr. Cooper to possess

and deliver the cocaine seized during the search.       The Commonwealth’s

evidence was as follows.

      Officer Timothy Garron, admitted as an expert in illegal narcotics

packaging and distribution, testified that the City of Chester no longer sees

many “open-air drug markets anymore” due to aggressive police patrols. N.T.

Trial, 5/17/18, at 102.    Instead, drug dealers, normally working with a

teammate to increase security and the amount of clientele, sell drugs out of a

house using cell phones and message apps to set up transactions. Id. at 102-

03. Street-level dealers obtain cocaine wholesale for $40 per gram, use a

digital scale and a credit card or playing card to divide it and package it in

sandwich bag corners in “servings” of one-tenth of gram, and sell it for $10

                                     -7-
J-S61010-19


per serving, leaving them with large amounts of cash in denominations of $20

or less. Id. at 95-97, 107. Crack is created by cooking cocaine and a cutting

agent such as baking soda until it is hard. Id. at 98. People who use crack

have no need for a digital scale, but will have paraphernalia used to smoke it,

such as pipes, mesh wiring, and pipe cleaning rods. Id. at 104-05.

       Officer John Benozich conducted periodic surveillance of the first-floor

apartment at 1139 Madison Street and determined that Appellant was its

primary resident.2      See id. at 24-25.        Officer Benozich observed “random

people” walk to the door, knock, enter the building, and come back out after

a few minutes. Id. at 25. On the other hand, Mr. Cooper, who lived on the

other side of that end of the city, came and went from the apartment freely,

just walking in without knocking, and sometimes hanging out on the stoop.

Id. at 26-27.

       Having utilized these observations to obtain a warrant, the officers

executed it on July 17, 2017. They arrived to find the apartment door being

held open by Mr. Cooper, from whom they seized $287, mostly in small bills.

Id. at 31, 34. In the apartment’s kitchen, police recovered two knotted plastic

sandwich bags containing 2.7 and 1.1 grams of crack cocaine, respectively; a

digital scale with cocaine residue; and additional, unused plastic sandwich



____________________________________________


2Appellant admitted at trial that the apartment was his residence, and that
he was the only person who stayed in its single bedroom. See N.T. Trial,
5/17/18, at 124.

                                           -8-
J-S61010-19


bags. See N.T. Trial, 5/17/18, at 48-52. Officer Matthew Goldschmidt, who

searched the lone bedroom of the apartment, testified that the dresser

contained Appellant’s wallet, which held $200 in cash, several pieces of mail

addressed to Appellant at the apartment, and a playing card with cocaine

residue, while a cookpot with cocaine residue was located immediately outside

the bedroom’s back door. Id. at 57-68. Based upon the scale, the packaging,

the amount of cocaine, the cutting card, the cookpot, and the surveillance,

Officer Garron opined that Appellant was a street-level dealer who possessed

the crack cocaine with intent to deliver it, and that he worked with Mr. Cooper

in doing so. Id. at 93, 101-01, 113.

      From this web of evidence, viewed in the light most favorable to the

Commonwealth, the jury was able to surmise beyond a reasonable doubt that

Appellant and Mr. Cooper had a shared criminal intent to sell the crack cocaine

over which both men exercised conscious dominion. Accord Hall, supra at

961-62 (holding evidence was sufficient to establish constructive possession

where police recovered drugs, scales, packaging material, and defendant’s

documents in a one-bedroom apartment; Commonwealth v. Jones, 874
A.2d 108, 122 (Pa.Super. 2005) (ruling circumstantial evidence of relationship

with other occupant of vehicle and joint access to contraband was sufficient

to sustain conspiracy conviction). Therefore, the evidence was sufficient to

sustain Appellant’s convictions for PWID and conspiracy.




                                     -9-
J-S61010-19


      The other question of arguable merit identified by counsel is whether

Appellant’s sentence was lawful.     See Anders brief at 15.      As this was

Appellant’s second PWID conviction, the maximum sentence allowable by law

for that count was twenty years. See 35 Pa.C.S. § 780-113(f)(1.1) (indicating

statutory maximum of ten years for subsection (a)(30) violation with respect

to cocaine); 35 Pa.C.S. § 780-115(a) (doubling maximum allowable sentence

upon second or subsequent PWID conviction); N.T. Sentencing, 7/24/18, at 9

(noting Appellant’s prior PWID conviction). The statutory maximum sentence

for Appellant’s conspiracy to commit PWID conviction was ten years.       See

Commonwealth v. Hoke, 962 A.2d 664, 668 (Pa. 2009) (“[I]nchoate crimes

have the same maximum sentences as the underlying crimes to which they

relate.”). Thus, Appellant’s concurrent sentences of eighteen to forty-eight

months were well within the statutory limits.

      Furthermore, our review of the transcript reveals no application of an

unconstitutional mandatory minimum sentence or indication that the

sentences imposed lacked statutory authorization.       The trial court heard

Appellant’s allocution, awarded him credit for time served, made a finding that

he was not RRRI eligible, and placed its reasons on the record for giving

Appellant concurrent, mitigated range sentences.       See N.T. Sentencing,

7/24/18, at 6-20.

      Therefore, we agree with counsel that a challenge to the legality of

Appellant’s sentence is frivolous. Moreover, our “simple review of the record


                                    - 10 -
J-S61010-19


to ascertain if there appear on its face to be arguably meritorious issues that

counsel, intentionally or not, missed or misstated[,]” has revealed no

additional issues counsel failed to address. Commonwealth v. Dempster,

187 A.3d 266, 272 (Pa.Super. 2018) (en banc). Accordingly, we affirm the

judgment of sentence and grant counsel’s petition to withdraw.

      Application of Douglas L. Smith, Esquire, to withdraw as counsel is

granted. Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/13/20




                                    - 11 -